Citation Nr: 1533587	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for residuals of right foot stress fractures.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to February 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board denied the issues listed on the title page in a March 2014 decision.  The Veteran appealed the March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a joint motion of the parties, vacated the Board's decision addressing the neck claim and the right foot claim, and remanded those matters to the Board for action consistent with the joint motion.  

In March 2014, the Board also remanded a claim of entitlement to service connection for recurring myositis, abdominus rectus muscles as well as the claims of entitlement to higher initial ratings for posttraumatic stress disorder and left knee instability and a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  Those issues are not currently before the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The joint motion of the parties found fault in the Board's March 2014 decision due to a failure to afford the Veteran VA examinations to determine the etiology of the Veteran's current neck and right foot disabilities.  Therefore, a remand for that purposes is required.  In addition, while the case is in remand status, development to obtain any outstanding records pertinent to the claims should be completed. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, afford the Veteran a VA examination by a physician or physicians with sufficient expertise to determine the etiology of the claimed neck and right foot disabilities.  

All pertinent evidence of record must be made available to and reviewed by the examiner or examiners.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner(s) should state an opinion with respect to each neck and right foot disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder originated in service, is otherwise etiologically related to service, or was caused or permanently worsened by service-connected disability.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  If the Veteran fails to report for any scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

4.  Undertake any other indicated development.  

5.  Then, readjudicate the issues of entitlement to service connection for a neck disability and for residuals of right foot stress fractures.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




